DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Examiner has carefully considered Applicant’s Remarks dated September 8, 2022.

The objection to the specification is overcome as a result of the title of the invention having been amended to be more descriptive.

As for Applicant’s argument regarding the amendment to independent claim 1 overcoming the Inomae reference (Remark, pages 9-10); a secondary reference is being used in this Office Action to teach the newly added feature of claim 1.

Accordingly, amended independent claim 1 remains rejected.  The similarly amended independent claim 11 remains rejected as well.  The previously presented dependent claims also remain rejected.  The new dependent claims are rejected.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Inomae (US 2004/0254699 A1) in view of Robbins (US 2018/0129048 A1).

Instant Claim 1:  A working machine,  (“FIG. 1 diagrammatically shows the general arrangement of an operation input device embodying the present invention. As shown in this figure, the operation input device 1 is installed in a vehicle V for inputting operation commands or instructions given by an occupant Pn of a navigator's seat Sn of the vehicle V.” (Inomae, paragraph 24)  The vehicle V of Inomae corresponds to the working machine of the claim.)

comprising: a projection arrangement to generate a hologram, wherein the hologram presents a virtual operating element or a virtual display;  (“The liquid crystal display 2 (fig 1) and the Fresnel lens 4 together form a three-dimensional image display means or unit of the invention, which is constructed to emit light information in such a manner that each eye of the occupant Pn of the seat Sn views a different image with the result that a virtual image Iv (three-dimensional image) is displayed in a space Sv (virtual space) to which the occupant Pn can stretch its hand or hands while keeping a sitting position on the seat Sn.” (Inomae, paragraph 25)  The virtual three-dimensional image of Inomae corresponds to the hologram of the claim.  The virtual three-dimensional image presents a virtual operating element.)

a movement/position detection arrangement to detect at least one of a movement or a position of an operator;  (“The operation input ECU 10 (fig 2) further includes … an image processing section 26 for processing a picked-up image taken by the image pickup device 6 so as to recognize a position or form of the hand of the occupant as a user,” (Inomae, paragraph 31)  The image pickup device 6 of Inomae corresponds to the movement/position detection arrangement of the claim.)

an operator platform including a work station, the work station including a seat movable between different work station positions,  (“An operation input device includes a liquid crystal display and a Fresnel lens in combination to display a three-dimensional virtual image in a virtual space in front of a vehicle navigator' seat for allowing an occupant of the seat to input an operation command for an in-vehicle unit.” (Inomae, abstract)  The vehicle navigator’s seat of Inomae corresponds to the work station and seat of the claim.  It is obvious that the vehicle navigator’s seat is movable, as by official notice virtually all vehicle driver seats are adjustable.)

and a control unit to control the operation of the working machine based on the at least one of the movement or the position of the operator and based on the hologram generated by the projection arrangement,  (“An image of the occupant and the image in the virtual space are taken by an image pickup device. An ECU recognizes a motion of an occupant hand within the virtual space through an image processing operation performed against the picked-up images. When the recognized motion matches with a predetermined motion relative to the three-dimensional image displayed in the virtual space, it is determined by the ECU that an operation command for the in-vehicle unit has been inputted. The ECU outputs the operation command to the in-vehicle unit and changes the three-dimensional image in the virtual space according to the operation command.” (Inomae, abstract)  Referring to fig 2 of Inomae, CPU 12 corresponds to the control unit of the claim.)

wherein at least one of (a) the projection arrangement is to generate the hologram at different positions or with different content in association with different operating positions to be assumed by the operator on the operator platform or (b) the movement/position detection arrangement is to detect the at least one of the movement or the position of the operator in the different operating positions on the operator platform.  (“When the invention is applied to a device in which the position of a user is not fixed, a plurality of image pickup devices are used to pick up a corresponding numbers of image of the user so that a motion of a user's hand is recognized based on the plural picked-up images.” (Inomae, paragraph 70))

Inomae does not teach the following limitation of this claim:

the movement/position detection arrangement to detect a current work station position of the seat, the projection arrangement to adjust content of the hologram based on the current work station position;

In a related field of endeavor, however, Robbins does disclose adjusting the content of a hologram based on the position of a user’s seat in a virtual reality environment.

the movement/position detection arrangement to detect a current work station position of the seat, the projection arrangement to adjust content of the hologram based on the current work station position;  (“In this example 200 (fig 2), the imaging application 124 can generate a hologram 126 of a book that appears in the alternate reality view, to the person wearing the alternate reality device 100, to be positioned on the chair 206 in the environment 204. Note that a hologram 126 may appear to be placed on, positioned on, attached to, or proximate an entity (e.g., an object, furniture, a person, or a feature of the person) in the alternate reality view.” (Robbins, paragraph 32)  If the user’s seat is positioned such that the user can not see the hologram, then the hologram of Robbins would not appear at all, for example.  It would be obvious for the ECU of Inomae to adjust the content of the virtual three-dimensional image displayed to the user based on the position of the seat the user is sitting on, similar to the hologram virtual reality environment of Robbins.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the vehicle as taught by Inomae, wherein a virtual three-dimensional image is displayed to a user sitting in the driver’s seat; with the virtual reality environment as taught by Robbins, wherein the content of a hologram presented to a user is adjusted based on the position of the user’s seat.  Such a combination involves incorporating a known feature (Robbins) into a known system (Inomae) in order to yield the predictable results of taking into account the position of the driver’s seat when populating the virtual three-dimensional image.


Instant Claim 2: The working machine according to claim 1, wherein the projection arrangement is to generate the hologram with the content depending on a working status of the working machine, or the projection arrangement is to generate the hologram with the content definable by the operator.  (“In the illustrated embodiment, because the number of operated in-vehicle units are three (i.e., the air-conditioner, navigation unit and audio unit), three selection blocks or balls each representing a corresponding one of the operated units are displayed within the virtual space as if they are floating in the air.” (Inomae, paragraph 36))


Instant Claim 3: The working machine according to claim 2, wherein the movement/position detecting arrangement includes optical or acoustic detection of the at least one of the movement or the position of the operator.  (“The operation input ECU 10 (fig 2) further includes … an image processing section 26 for processing a picked-up image taken by the image pickup device 6 so as to recognize a position or form of the hand of the occupant as a user,” (Inomae, paragraph 31)  The image pickup device 6 of Inomae utilizes optical detection.)


Instant Claim 4: The working machine according to claim 1, wherein the movement/position detecting arrangement includes optical or acoustic detection of the at least one of the movement or the position of the operator.  (Claim 4 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 5: The working machine according to claim 4, wherein the movement/position detection arrangement includes a camera.  (“The image pickup device 6 (fig 1) comprises a charge-coupled device (CCD) camera that can take or pick up an image (two-dimensional image) in an area located in front of the occupant Pn and including the virtual space Sv where the three-dimensional image is displayed by means of the liquid crystal display 2 and the Fresnel lens 4.” (Inomae, paragraph 28))


Instant Claim 6: The working machine according to claim 1, wherein the virtual operating element or the virtual display can be positioned in different positions corresponding to the different operating positions to be assumed by the operator on the operator platform.  (“In this case, it is preferable that the position of the user (more properly, the positions of the user's eyes) are detected and, based on a detection result, a parallax of stereoscopic images to be displayed on the liquid crystal display panel of a liquid crystal display is adjusted.” (Inomae, paragraph 71))


Instant Claim 7: The working machine according to claim 1, wherein the different work station positions correspond to the different operating positions to be assumed by the operator, at least one of the projection arrangement or the movement/position detection arrangement to be positioned in different projection/detection positions corresponding to the different work station positions.  (“In this example 200 (fig 2), the imaging application 124 can generate a hologram 126 of a book that appears in the alternate reality view, to the person wearing the alternate reality device 100, to be positioned on the chair 206 in the environment 204. Note that a hologram 126 may appear to be placed on, positioned on, attached to, or proximate an entity (e.g., an object, furniture, a person, or a feature of the person) in the alternate reality view.” (Robbins, paragraph 32))


Instant Claim 8: The working machine according to claim 7, wherein the work station is at least one of rotatable about a substantially vertical axis of rotation or movable substantially perpendicular to a longitudinal direction of the working machine.  (The driver’s seat of a vehicle is typically adjustable in multiple directions.)


Instant Claim 9: The working machine according to claim 7, wherein at least one of the projection arrangement or the movement/position detection arrangement can be moved together with the work station.  (“In this example 200 (fig 2), the imaging application 124 can generate a hologram 126 of a book that appears in the alternate reality view, to the person wearing the alternate reality device 100, to be positioned on the chair 206 in the environment 204. Note that a hologram 126 may appear to be placed on, positioned on, attached to, or proximate an entity (e.g., an object, furniture, a person, or a feature of the person) in the alternate reality view.” (Robbins, paragraph 32))


Instant Claim 10: The working machine according to claim 1, wherein the working machine includes a construction machine, a road construction machine, an agricultural machine, or a forklift.  (Although Inomae does not explicitly teach the type of vehicle V is, by official notice the vehicle V may obviously be any type of working vehicle or construction vehicle.)


Instant Claim 11: A working machine,  (“FIG. 1 diagrammatically shows the general arrangement of an operation input device embodying the present invention. As shown in this figure, the operation input device 1 is installed in a vehicle V for inputting operation commands or instructions given by an occupant Pn of a navigator's seat Sn of the vehicle V.” (Inomae, paragraph 24)  The vehicle V of Inomae corresponds to the working machine of the claim.)

comprising: a projector to generate a hologram, the hologram to present visual information;  (“The liquid crystal display 2 (fig 1) and the Fresnel lens 4 together form a three-dimensional image display means or unit of the invention, which is constructed to emit light information in such a manner that each eye of the occupant Pn of the seat Sn views a different image with the result that a virtual image Iv (three-dimensional image) is displayed in a space Sv (virtual space) to which the occupant Pn can stretch its hand or hands while keeping a sitting position on the seat Sn.” (Inomae, paragraph 25)  The three-dimensional image display means and virtual three-dimensional image of Inomae correspond to the projector and hologram of the claim, respectively.)

a sensor to sense a position attribute associated with a position of an operator;  (“The operation input ECU 10 (fig 2) further includes … an image processing section 26 for processing a picked-up image taken by the image pickup device 6 so as to recognize a position or form of the hand of the occupant as a user,” (Inomae, paragraph 31)  The image pickup device 6 of Inomae corresponds to the sensor of the claim.)

an operator platform including a work station, the work station including a seat movable between different work station positions,  (“An operation input device includes a liquid crystal display and a Fresnel lens in combination to display a three-dimensional virtual image in a virtual space in front of a vehicle navigator' seat for allowing an occupant of the seat to input an operation command for an in-vehicle unit.” (Inomae, abstract)  The vehicle navigator’s seat of Inomae corresponds to the work station and seat of the claim.  It is obvious that the vehicle navigator’s seat is movable, as by official notice virtually all vehicle driver seats are adjustable.)

and a controller  (Referring to fig 2 of Inomae, CPU 12 corresponds to the controller of the claim.)

Inomae does not teach the following limitation of this claim:

the sensor to detect a current work station position of the seat, the projector to adjust content of the hologram based on the current work station position; …
and a controller to control the projector to change a projection attribute of the hologram based on the sensed position attribute of the operator on the operator platform.

In a related field of endeavor, however, Robbins does disclose adjusting the content of a hologram based on the position of a user’s seat in a virtual reality environment.

the sensor to detect a current work station position of the seat, the projector to adjust content of the hologram based on the current work station position; … and a controller to control the projector to change a projection attribute of the hologram based on the sensed position attribute of the operator on the operator platform.  (“In this example 200 (fig 2), the imaging application 124 can generate a hologram 126 of a book that appears in the alternate reality view, to the person wearing the alternate reality device 100, to be positioned on the chair 206 in the environment 204. Note that a hologram 126 may appear to be placed on, positioned on, attached to, or proximate an entity (e.g., an object, furniture, a person, or a feature of the person) in the alternate reality view.” (Robbins, paragraph 32)  If the user’s seat is positioned such that the user can not see the hologram, then the hologram of Robbins would not appear at all, for example.  It would be obvious for the ECU of Inomae to adjust the content of the virtual three-dimensional image displayed to the user based on the position of the seat the user is sitting on, similar to the hologram virtual reality environment of Robbins.)

Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to combine the vehicle as taught by Inomae, wherein a virtual three-dimensional image is displayed to a user sitting in the driver’s seat; with the virtual reality environment as taught by Robbins, wherein the content of a hologram presented to a user is adjusted based on the position of the user’s seat.  Such a combination involves incorporating a known feature (Robbins) into a known system (Inomae) in order to yield the predictable results of taking into account the position of the driver’s seat when populating the virtual three-dimensional image.


Instant Claim 12: (Claim 12 is substantially identical to claim 2, and thus, is rejected under similar rationale.)


Instant Claim 13: (Claim 13 is substantially identical to claim 3, and thus, is rejected under similar rationale.)


Instant Claim 14: (Claim 14 is substantially identical to claim 5, and thus, is rejected under similar rationale.)


Instant Claim 15: (Claim 15 is substantially identical to claim 6, and thus, is rejected under similar rationale.)


Instant Claim 16: (Claim 16 is substantially included within claim 7, and thus, is rejected under similar rationale.)


Instant Claim 17: (Claim 17 is substantially identical to claim 8, and thus, is rejected under similar rationale.)


Instant Claim 18: (Claim 18 is substantially identical to claim 9, and thus, is rejected under similar rationale.  The image pickup device 6 of Inomae may also be adjusted.)


Instant Claim 19: The working machine according to claim 1, wherein the virtual operating element or the virtual display is a first virtual operating element or a first virtual display, the projection arrangement to adjust the content by at least one of (a) removing the first virtual operating element or the first virtual display or (b) presenting a second virtual operating element or a second virtual display.  (If the user’s seat is positioned such that the user can not see the hologram, then the hologram of Robbins would not appear at all, for example.)


Instant Claim 20: The working machine according to claim 1, wherein the projection arrangement is to adjust the content by adjusting a size of the virtual operating element or the virtual display.  (If the user’s seat is positioned such that the user can not see the hologram, then the hologram of Robbins would not appear at all, for example.   In this case, the size of the hologram is reduced to zero.)



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Yaron Cohen whose telephone number is (571)270-7995. The examiner can normally be reached Monday - Friday 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/YARON COHEN/Examiner, Art Unit 2626